UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):June 2, 2011 GENTA INCORPORATED (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 0-19635 33-0326866 (Commission File Number) (IRS Employer Identification No.) 200 Connell Drive Berkeley Heights, NJ (Address of Principal Executive Offices) (Zip Code) (908) 286-9800 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre -commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre -commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On June 2, 2011, Genta Incorporated announced interim results that show a high objective response rate in an ongoing trial using tesetaxel as initial chemotherapy in women with recurrent breast cancer. The U.S. trial is lead by Memorial Sloan-Kettering Cancer Center, New York, NY.The data were released in conjunction with a presentation at the 2011 annual meeting of the American Society of Clinical Oncology (ASCO) in Chicago, IL. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description Press Release of the Company dated June 2, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GENTA INCORPORATED Date: June 2, 2011 By: /s/ GARY SIEGEL Name: Gary Siegel Title: Vice President, Finance
